Citation Nr: 1538259	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition), to include as secondary to service-connected residuals, fracture to right distal tibia and fibula with severe loss of motion, right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  When this matter was last before the Board in November 2013 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

In March 2011 the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The Board noted in the November 2013 remand, as well as the July 2011 remand, that the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to residuals, fracture to right distal tibia and fibula with severe loss of motion, right ankle, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board noted that it did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  Review of the claims file does not indicate that action has been taken in regards to this issue; therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition) was not shown to be present during active military service, did not manifest to a compensable degree until many years after service, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease, to include the Veteran's in-service fracture to his right distal tibia and fibula with severe loss of motion, right ankle.  


CONCLUSION OF LAW

The criteria for service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition)  are not met or approximated, including on a secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2006, prior to the initial unfavorable adjudication in March 2007.  This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Throughout the adjudication process the AOJ has associated the Veteran's service treatment records and VA treatment records with the electronic claims file.  

In its July 2011 remand the Board directed the AOJ to obtain outstanding medical records pertaining to treatment or evaluation of the Veteran's alleged back disability, to include any relevant VA treatment records.  Additionally, the Board directed the AOJ to schedule the Veteran for a new VA examination due to the inadequacy of the previous examination and in light of the absent medical evidence.  The requested medical records were acquired by the RO after the July 2011 remand, however shortcomings remained with the medical opinion associated with the provided VA examination.  

In its November 2013 remand the Board directed the AOJ to obtain an addendum opinion providing complete rationale for all opinions expressed and conclusions reached regarding the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder is caused by, proximately due to, or aggravated by his service-connected residuals from the fracture to his right distal tibia and fibula with severe loss of motion of the right ankle, to include any altered gait resulting from the service-connected right leg disability.  The requested addendum opinion is now of record and addresses the issue identified in the November 2013 remand.  

The Board notes that the Veteran testified to receiving a federal disability retirement from the Post Office during his March 2011 testimony.  At that time the Veterans Law Judge questioned the Veteran whether records associated with the Veteran's federal disability retirement would be duplicative of what is already in the record.  The Veteran answered that they would be duplicative.    

The Board is satisfied with the substantial compliance with its remand orders, and finds VA has satisfied its duty to assist with the procurement of relevant records, as well as its duty to assist regarding providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The most recent Appointment of Veterans Service Organization as Claimant's Representative, Form 21-22, indicates that the Veteran is currently represented by the Texas Veterans Commission.  At the Veteran's March 2011 hearing at the Houston RO he was represented by the Disabled American Veterans.  Because the Veteran was not represented by his appointed representative, the Board notified the Veteran of this issue and asked whether the Veteran would like another hearing with his proper representative, or submit an informal hearing presentation, or waive his ability to have another hearing or submit an informal hearing presentation.  On July 29, 2015 the Veteran submitted paperwork withdrawing his request for another hearing, thus resolving any prejudice.  

The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge (VLJ) who conduct hearings to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In the March hearing the VLJ enumerated the issues on appeal and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing, to include the representative issue outlined above.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  Service Connection, Generally

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  Id.  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis, when the claimed disability is due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

B.  Veteran's Contentions and Medical Evidence

The Veteran experienced a right tibia fracture while in service roughly forty years ago.  During a medical appointment in March 2006 the Veteran reported that he previously had 90 percent range of motion (ROM) after the injury, but had recently lost a significant amount of ROM.  The Veteran reported working less due to the loss of ROM.  In May 2006 the Veteran reported pain of 2 to 3 on a scale of 10.  The Veteran also reported needing to modify his gait due to right plantar surface foot pain.  The Veteran reported that most of his pain occurred with prolonged walking or driving, it was not constant pain.  A VA physician diagnosed the Veteran with right knee ACL and MCL laxity as well as right calf muscle atrophy and weakness which resulted in gait abnormality with the right foot.  The Veteran was prescribed a home exercise program to strengthen and stabilize his knee with the goal of correcting his gait abnormality.  

In July 2006 the Veteran submitted a claim stating his back was injured secondary to his service connected right leg injury.  The Board notes that at no time throughout this claim has the Veteran alleged an in-service back injury, although occasionally the Veteran has discussed having back pain while in service.  

In October 2006 the Veteran's spouse submitted a letter outlining the Veteran's condition and the difficulties it was creating for him in performing his job.  She indicated that the loss of ROM in his ankle had caused the change in the way he walks and stands, leading to his current back problems.  She also stated the physical therapist indicated that there is nothing that can be done to reverse or prevent the Veteran's loss of ROM.  Also in October 2006 the Veteran's supervisor submitted a letter which stated the Veteran began working less due to pain in his right leg.  

In November 2006 the Veteran was diagnosed by a private physician with early degenerative changes in the right ankle due to the Veteran's previous tibia fracture.  The physician noted the Veteran's dorsiflex was 10 to 15 degrees more limited for his right foot, with very limited plantar flexion, approximately 20 degrees.  The Veteran also had limited subtalar motion.  

An MRI of the right foot and ankle indicated normal appearance of the bones of the foot and ankle with no fractures or contusion, as well as normal ankle and foot tendons.  There was no evidence of muscle injury, joint fluid, or arthritic change, and the joints appeared within normal limits.  The MRI did note evidence of metal objects in the tibia and fibula.  A bone scan revealed increased tracer activity outside the ankle joint and outside the joints of the foot.  

In December 2006 another private physician examined the Veteran.  That physician had seen the Veteran as a patient since October 2002.  The Veteran first saw this physician reagarding his back pain in August 2006, but the physician noted that the Veteran had been having trouble with the pain for a long time.  The private physician noted that the Veteran was stumbling and falling due to his leg pain, and that it was interfering with his work, and causing depression.  The Veteran reported pain at night which was interfering with his sleep.  The physician diagnosed the Veteran with chronic right lower extremity pain, periosteal reaction in the lower right extremity and hardware in the right lower extremity.  The physician concluded by saying his immobility had become fairly severe, and there was not a prognosis of recovery.

In February 2007 a VA physician examined the Veteran.  The examination found abnormal joint motion on the right side, with pain, and abnormal weight bearing.  A radiologist noted mild degenerative joint disease of the tibiotalar joint with accentuation of the plantar arch and degenerative changes of the interphalangeal joint of the hallux in the Veteran's right foot.  The Veteran's back was examined and found to nave normal alignment with no fracture, subluxation or dislocation evident.  There was, however, a loss of the L5-S1 intervertebral disc height, with mild sclerotic endplate changes at the adjacent levels and anterior osteophyte formation.  The examiner also observed well maintained intervertebral disc spaces.  The examiner concluded that it is less likely than not that the Veteran's current back condition was caused by his distal tibia and fibula fracture.  

In April 2007 the Veteran was seen by a private physician for back pain.  An MRI of the lumbar spine indicated spinal stenosis at L3-L4, L4-L5, and L5-S1, with minimal disk herniation at L3-L4 and L5-S1.  There was also some nerve root compression on the left side, L3-L4 and L4-L5.  

Also in April 2007 the Veteran submitted a notice of disagreement with a detailed discussion of his back issue.  The Veteran stated that he believes that his change in gait, derivative of his ankle condition, has led to his back condition.  

In September 2008 the Veteran submitted a VA Form 9.  In that letter he again stated that over time he has had to change the way he walks because of loss of motion in his right ankle, which caused pain to his back.  The Veteran reported pain of 7 on a scale of 1 to 10.  

In December 2008 the Veteran's representative submitted an informal hearing presentation noting that the VA examiner did not provide a rationale as to why the Veteran's back condition was not secondary to the service connected residuals of the Veteran's in-service fracture.  

In March 2011 the Veteran testified before the Board and generally discussed how he injured his right lower leg as well as how he believes it is affecting his back.  The Veteran stated he was diagnosed with arthritis of the lower back, L5 and S1.  The Board, however, clarifies that the Veteran was diagnosed in September 2011 with degenerative disc disease (DDD) of the low back, which is distinct from degenerative joint disease, or, arthritis.  The Veteran further testified to an inability to stand or sit for very long because of pain.  The Veteran stated that his right ankle is now almost completely immobile, and that he also has a claw tow which affects his gait.  The Veteran also testified to receiving a federal disability retirement in 2007.

In February 2011 the Veteran received a private triple phase bone scan.  The scan found osteomyelitis and overlying cellulitis involving the distal right tibia, anterior location.  The physician noted the uptake to be rather superficial.  

In March 2011 the Veteran submitted an examination by a private physician.  In that examination the Veteran inquired about the role of his leg injury in his back pain.  The physician stated the loss of function in the Veteran's anterior tibial and extensor hallucis longus tendon would have limited the dorsiflexion of his ankle which would result in an altered gait pattern and subsequent altered lower extremity and spine mechanics.  The physician concluded that the altered gait pattern and mechanics would have the potential to lead to changes in his lower extremity and spine musculoskeletal system.  

The VA requested a back medical examination and opinion in September 2011.  At that examination the Veteran stated he had constant back pain, and also stated that his back has bothered him since injuring the leg back in the 1970s, the time of the injury.  The Veteran reported intermittent sciatic pain but had never had any surgery or injections related to the back.  The examiner opined that the Veteran's lower back condition was not secondary to his right leg injuries and loss of ankle motion.  The examiner came to this conclusion by stating that while there is a possible relationship between altered gait and mechanical back pain, there is no medical evidence to relate an altered gait to degenerative changes in the lumbar spine.  Further, the examiner stated the Veteran's gait was only mildly altered, and not antalgic.  

In a statement in support of claim dated September 2011 the Veteran stated he always had pain in his leg and foot, but that his back started to give him more noticeable pain around 2005.  

In December 2013 the VA requested another medical opinion regarding aggravation of his back condition by his service-connected disability.  In response to that question the VA examiner stated that there is no evidence of aggravation beyond the normal progress of his back condition.  The examiner noted that the Veteran had no treatment for his back condition since 2011, and that there is no medical or bio-mechanical evidence that any in-service condition aggravated his back.  

C.  Analysis

The Veteran's primary claim theory is service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy as secondary to his already service-connected right leg disability.  With that in mind, the Board will quickly address direct service connection and continuity of symptomatology service connection before moving on to secondary service connection.  

Direct, or Shedden, service connection requires in-service incurrence or aggravation of a disease or injury.  There is no evidence supporting the Veteran had an in-service incurrence or aggravation of his current focal L5-S1 disc disease with lumbosacral facet arthropathy.  In fact, there is nothing in the Veteran's service treatment records to suggest a back related injury during service.    

While in recent years the Veteran has made statements regarding pain in his back since service, as he stated in his September 2011 VA examination, the majority of the evidence and statements by the Veteran suggest his back pain began in roughly 2005, as the Veteran stated in his September 2011 statement in support of claim, and the medical evidence of the record also suggests.  Even were the Board to accept the statement in the September 2011 as true over the preponderance of the evidence, the Board notes that pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Veteran's statement regarding pain in service without any evidence of functional impairment or underlying diagnosis would be inadequate to establish incurrence or aggravation of a back related disease or injury.  The Board therefore finds that the preponderance of the evidence is against am in-service incurrence, and therefore direct service connection is not for application.  

The Veteran cannot, under the same analysis above, establish continuity of symptomatology.  In short, the Veteran has not met the "in-service manifestation" requirement of sufficient manifestations to identify the disease entity, and sufficient observation to establish chronicity.  Therefore, the Board finds that continuity of symptomatology service connection is not for application.  

With direct and continuity of symptomatology service connection addressed, the Board can move on to the Veteran's primary argument, service connection on a secondary basis to the Veteran's right leg disability.  Secondary service connection requires that the Veteran's claim disability be due to, the result of, or aggravated by a service-connected disease or injury.  

The crux of the Veteran's argument regarding secondary service connection is that his leg injury has slowly led to his ankle losing mobility, and that loss of mobility has required him to change his gait, which has caused his back disability.  While the Veteran is competent to testify to lay observable facts, such as pain, he is not competent to opine as to a causal relationship between his ankle's limited ROM and his current back disability, as such a determination requires medical expertise regarding the interrelationships between the Veteran's service-connected disabilities and his current back disability.  See Jandreau, 492 F.3d at 1377.  

VA provided the Veteran with an examination in September 2011.  After reviewing the Veteran's record, to include the Veteran's arguments, and examining the Veteran, the September 2011 examiner opined that the Veteran's lower back condition was not secondary to his right leg injuries and loss of ankle ROM.  The examiner came to this conclusion based on the fact that there is no medical evidence relating altered gait to degenerative changes in the lumbar spine, which is the Veteran's diagnosis.  Further, in the December 2013 VA medical opinion the examiner stated there is no evidence of the Veteran's back condition being aggravated beyond its normal progress, and further reiterated that there is no medical or bio-mechanical evidence that any in-service condition aggravated his back.  

The Board finds the VA examiner's secondary service connection opinion much more probative than the evidence offered by the Veteran, because the Veteran is not competent to offer a secondary service connection opinion on his back disability, whereas the VA examiner is.  Additionally, it is clear from the record that the VA examiners reviewed the Veteran's records, discussed the Veteran's back disability history with the Veteran, and conducted examinations consistent with standard medical practices.  

The Board highlights that Veteran has submitted a private medical opinion regarding secondary service connection.  However, the Board finds that opinion unpersuasive because of its highly caveated nature.  The physician concluded that the Veteran's altered gait pattern would have the potential to lead to changes in his spine musculoskeletal system.  The Board does not dispute that it is possible that the Veteran's altered gait has caused his back disability.  The standard, however, is at least as likely as not.  The statement by the Veteran's physician that it is possible does not rise to the level of at least as likely as not, or equipoise.   

Therefore, in weighing the competent evidence of record regarding secondary service connection, the Board finds the VA examinations more probative than the combination of the Veteran's lay statements and the private physician opinion.  Therefore, based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's focal L5-S1 disc disease with lumbosacral facet arthropathy is secondary to his already service-connected right leg disability.  As explained above, the Veteran is not competent to relate his current back disability to a service-connected injury, and the private physician's opinion does not suggest equipoise.  The most probative evidence is the various VA examinations' negative opinions.  

Although the Veteran has established a current disability, the preponderance of the evidence is against a finding that the Veteran's focal L5-S1 disc disease with lumbosacral facet arthropathy is causally related to his service to include specifically his service-connected right ankle disability.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition), including on a secondary basis, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


